Citation Nr: 1315184	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  04-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to September 1971.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines, which, in pertinent part, denied a total rating based on individual unemployability due to service-connected disability.  The case was certified to the Board by the RO in Seattle, Washington.

In an August 2011 decision, the Board denied entitlement to a total rating based on individual unemployability due to service-connected disability prior to January 14, 2011.  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability since January 14, 2011, was remanded to the RO for additional evidentiary development.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 memorandum decision, the Court vacated the portion of the Board's August 2011 decision denying a total rating based on individual unemployability due to service-connected disability prior to January 14, 2011, and remanded the matter to the Board for further proceedings consistent with its decision.  

While the appellant's case was pending before the Court, the RO completed the additional evidentiary development ordered by the Board in the August 2011 remand portion of its decision.  In an August 2012 Supplemental Statement of the Case, the RO continued the denial of a total rating based on individual unemployability due to service-connected disability from January 14, 2011.  In the interests of clarity, the Board has consolidated the issue on appeal as set forth on the cover page of this decision.  

In light of the Court's order, a remand of this matter is necessary.  The appeal is remanded to the RO.  VA will notify the appellant if further action is required.

REMAND

The appellant claims entitlement to a total rating based on individual unemployability due to service-connected disability.  His service-connected disabilities are as follows:  posttraumatic stress disorder (PTSD), rated as 50 percent disabling from December 2, 2002, and 70 percent disabling from June 2, 2009; tinnitus, rated as 10 percent disabling from February 9, 2004; and bilateral hearing loss, rated as zero percent disabling from December 2, 2002.  The appellant's combined service-connected disability rating is 50 percent from December 2, 2002, 60 percent from February 9, 2004, and 70 percent from June 2, 2009.  

The record documents that that the appellant was employed full time as a firefighter and dispatcher from April 1974 to January 2003, when he was awarded disability retirement due to a low back disability incurred during the course of his employment with the fire department.  He has not held full-time employment since that time.  

Under applicable legal criteria, VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where, as here, however, the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2012).

These percentage requirements notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In this case, its October 2012 memorandum decision, the Court held that VA had failed to satisfy its duty to assist the appellant in obtaining the evidence needed to substantiate his claim for a total rating based on individual unemployability.  Specifically, the Court held that the audiometric examinations previously obtained by VA were inadequate in that they failed to include a full description of the effects of the appellant's hearing disability on his ordinary activities, including his work activities.  In addition, the Court held that although there were numerous medical reports in the record addressing the impact of the appellant's PTSD on his employability, there were no medical reports which addressed the combined effects of his service-connected disabilities on his employability.  Given these findings, the Court concluded that there was insufficient medical evidence on file to allow VA to make a decision on whether the appellant was unemployable due to service-connected disability.  In view of the Court's decision, the Board finds that a remand for additional medical examinations and/or opinions is necessary.  

In addition, to ensure the record on appeal is complete, the RO should obtain and associate with the record on appeal the appellant's VA Vocational Rehabilitation and Education file as well as recent VA clinical records pertaining to the appellant.  The record shows that the appellant receives medical care at the American Lake VA Medical Center but records dated subsequent to August 2011 have not yet been associated with the record on appeal.  Given the nature of the issues on appeal, they may be relevant to the appellant's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the appellant's VA Vocational Rehabilitation and Education file associate it with the record on appeal.  If the RO cannot locate the file, it must specifically document the attempts that were made to locate it, and explain in writing why further attempts to locate or obtain this government record would be futile.  The RO must then:  (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO should obtain clinical records pertaining to the appellant from the American Lake VA Medical Center for the period from August 2011 to the present.  If the RO cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After the above records have been associated with the claims file, the RO/AMC should obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran's service connected disabilities alone (i.e., do PTSD, tinnitus, and hearing loss alone) prevent all forms of substantially gainful employment that are consistent with his education and occupational experience.  The impact of the Veteran's back disorder is not service connected and it may not be considered.  The vocational rehabilitation specialist must note that the appellant has a high school education and 28 years of occupational experience in fire fighting.  The appellant's age MAY NOT be considered. 

In preparing any report the vocational rehabilitation specialist must address in writing the March 2013 report of Judith Drew, Ph.D.  If the specialist disagrees with her opinion, the specialist must provide the reasons and bases for that disagreement.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

4.  After the foregoing development has been completed, the appellant should be scheduled for a VA audiology examination.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner must fully describe the effect of the appellant's hearing loss and tinnitus disabilities on his occupational functioning and his daily activities.  Any opinion offered must be supported by a clear rationale.

5.  After the foregoing development has been completed, the appellant's claims folder, as well as access to any additional records contained in the Virtual VA file, should be returned to the board certified psychiatrist who conducted the November 2011 VA psychiatric examination, if available.  If not, the appellant should be scheduled for another VA psychiatric examination.  In either event, the examiner must be asked to review the entire record, including the information in the appellant's VA vocational rehabilitation folder.  He or she should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the combined effects of the appellant's service-connected PTSD, hearing loss, and tinnitus rendered him unable to secure and follow a substantially gainful occupation at any time since his retirement from full-time employment in January 2003.  The examiner is requested to provide a brief explanation of his or her qualifications and experience.  

6.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must review the examination reports to ensure that it is in complete compliance with the directives of this remand.  If either report is deficient in any manner, the RO must implement corrective procedures at once. 

7.  After undertaking any additional development deemed necessary, the RO should readjudicate claim, considering all of the evidence of record.  If the claim remains denied, the appellant and his attorney should be provided with a supplemental statement of the case, which includes documentation of its consideration as to whether the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The appellant and his attorney should then be given the appropriate opportunity to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


